Citation Nr: 0703912	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-11 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of a dental 
injury.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.  Further, the record indicates he had additional 
service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the claim.

The record reflects that the veteran had requested a Board 
hearing in conjunction with this appeal, and that such a 
hearing was scheduled for September 2006.  However, the 
veteran failed to appear for this hearing.  Although by a 
statement received in October 2006, he contended that he had 
not received notification of the hearing, he also stated that 
he wanted his appeal submitted to the Board; i.e., he 
indicated that he no longer desired a hearing.  The Board 
also notes that, despite the veteran's contention, the record 
reflects a letter was sent in August 2006 to what is still 
the veteran's address of record informing him of the 
scheduled hearing.  In view of the foregoing, the veteran's 
hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d) and (e).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The service medical records do not show inservice dental 
trauma.


CONCLUSION OF LAW

Service connection is not warranted for residuals of a dental 
injury.  38 U.S.C.A. §§ 1110, 1131, 1712, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 17.161 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that he sustained a dental 
injury while on active duty in the Republic of Vietnam in 
1969.  Specifically, he reported that he was hit in the back 
of his head by a truck's tailgate, forcing his mouth into the 
trailer hitch and damaging his teeth.  He has not contended 
that the injury occurred while engaged in combat.

The Board notes at the outset that VA has an obligation to 
notify claimants of the information and evidence necessary to 
substantiate a claim, as well as a duty to assist claimants 
by making reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), that adequate notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the veteran was provided with 
pre-adjudication notice by a letter dated in October 2003.  
Moreover, this letter noted the issue on appeal, informed the 
veteran of the evidence necessary to substantiate his claim, 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  

The Board is cognizant of the Court's holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which indicates, in part, 
that the information provided a claimant in the context of a 
claim for service connection should include notice of the 
manner in which a disability rating and effective date will 
be assigned if service connection is awarded.  In the present 
case, no such notification appears to have been provided.  
However, as set forth below, it is the Board's conclusion 
that the veteran's claim must be denied.  Consequently, any 
deficiency regarding the type of notice mandated by Dingess 
has been rendered moot.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  The veteran's service medical 
records are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claim.  As 
noted in the Introduction, his hearing request has been 
withdrawn.  By statements dated in June 2005 and June 2006, 
he reported that he had no additional evidence to submit.  
The Board acknowledges that the veteran has identified post-
service dental treatment at a VA medical facility in 1971, 
and a lay statement from his sister supports this contention.  
Further, the Board notes that the veteran has not been 
accorded a VA dental examination in connection this appeal.  
However, the outcome of this claim hinges on what occurred, 
or more precisely what did not occur, during service; i.e., 
whether he did, in fact, experience dental trauma while on 
active duty.  As it is the Board's responsibility to make the 
ultimate finding of fact in that regard, obtaining a medical 
examination under the circumstances presented would serve no 
useful purposes.  Similarly, any post-service treatment 
record(s) cannot confirm whether there was, in fact, dental 
trauma during service.  Consequently, for all these reasons, 
the Board concludes that the duty to assist has been 
fulfilled.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

As with any disorder, service connection may be granted for a 
dental disorder resulting from disease or injury incurred in 
or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Moreover, service connection may be 
granted for dental disease or for injury of individual teeth 
or periodontal tissues, if such disease or injury is shown to 
have been incurred in or aggravated by active service. 38 
C.F.R. § 3.381(b).  A claim for service connection for a 
dental disorder is also considered a claim for VA outpatient 
dental treatment.  Hays v. Brown, 5 Vet. App. 302 (1993).  
However, service connection for treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
for periodontal disease will be considered solely for the 
purpose of establishing eligibility for outpatient dental 
treatment.   See 38 C.F.R. § 3.381(a).  As such, service 
connection for compensation purposes is not available for a 
dental condition other than for injuries sustained as a 
result of combat wounds or other dental trauma.  The Board 
notes that in a precedent opinion, VA's General Counsel held 
that dental treatment of teeth, even extractions, during 
service did not constitute dental trauma.  See VAOPGCPREC 5-
97.

In this case, the Board finds that while the veteran's 
service medical records do indicate dental treatment in 
August and October 1969, they do not reflect that this 
treatment was due to any type of dental injury/trauma.  The 
service medical records do not otherwise support the 
veteran's account of sustaining an injury as a result of his 
head being hit by a truck's tailgate.  Moreover, his teeth 
were found to be acceptable on his December 1969 discharge 
examination, even though it was noted a filling or fillings 
were needed.  In addition, on a concurrent Report of Medical 
History, the veteran checked the box to indicate he had not 
experienced severe tooth or gum trouble.  As noted above, he 
has not alleged that the purported injury occurred as a 
result of combat.

In view of the foregoing, the Board must conclude that the 
record does not support a finding of an in-service dental 
injury/trauma while on active duty.  As the veteran's appeal 
is based solely upon his purported in-service dental trauma, 
the Board must conclude that he is not entitled to service 
connection on this basis for either compensation or treatment 
purposes, nor does the Board have jurisdiction to address 
whether current dental treatment is warranted on any other 
basis.

For these reasons, the benefit sought on appeal must be 
denied.


ORDER

Entitlement to service connection for residuals of a dental 
injury is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


